Notice of Pre-AIA  or AIA  Status
1.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.         The following is an examiner’s statement of reasons for allowance: 
            As to claims 1 and 11, prior art of record does not fairly teach or suggest a method and system for preventing duplication of independent signal streams in a coherent receiver subject to source separation controlled by multiplicative coefficients under adaptive feedback control, wherein the method comprising the steps of:
            obtaining a first set of coefficients associated with a first signal stream and a second set of coefficients associated with a second signal stream; 
            in response to the first set of coefficients and the second set of coefficients satisfying a condition, transforming the first set of coefficients into a modified set of coefficients that are mutually orthogonal with respect to the second set of coefficients;
            replacing the second set of coefficients with the modified set of coefficients to obtain a series of coefficients values; and 
           using the series coefficients values to perform source separation of independent signal streams without duplicating one of the independent streams. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
3.          The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
              Razzell (US Patent Application Publication No: 2020/0328818 A1) is cited to show a method and system for managing polarization in coherent optical receivers (see abstract and fig. 2) by using analog signal processing (see figs. 7, 8) that uses first and second coefficients (see paragraph 0066 and claims 7, 9, 10).
              YASUDA et al. (US Patent Application Publication No: 2017/0338845 A1) is cited to show a method and system for compensating distortion (see abstract and claim 1) in optical receivers (see figs. 1, 2, 3, 5, 7) using first and second coefficients (see 122, 142, fig. 2).
              Arikawa et al. (US Patent Application Publication No: 2014/0328585 A1) is cited to show a method and system for equalization signal processing (see abstract and claim 1) in coherent receiving systems (see figs. 1, 2, 3, 4, 5).


4.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to M R SEDIGHIAN whose telephone number is (571)272-3034.  The examiner can normally be reached on M-W 11 AM to 7 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on (571) 272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMMAD R SEDIGHIAN/Primary Examiner, Art Unit 2636